UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1695


XUNXIAN LIU,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-03674-PWG)


Submitted: March 12, 2020                                         Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xunxian Liu, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Xunxian Liu appeals the district court’s orders granting the United States’ motion

to dismiss his defamation claims and denying his Fed. R. Civ. P. 59(e) motion. We have

reviewed the record and discern no error. Accordingly, we affirm the district court’s

orders. Liu v. United States, No. 8:18-cv-03674-PWG (D. Md. Apr. 10, 2019; June 28,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2